DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 11-20 claim a system which is defined by the specification of the instant application as being “embodied strictly as a software program, firmware” (Page 24 lines 22-26); making the system claims effectively a computer program and thus is non-statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-12, 14, 15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skelton et al. (Pub No US 2013/0074109). Hereinafter, referenced as Skelton.

Regarding claim 1, Skelton discloses a method comprising: 
initiating distribution of selected streaming content to a first subscriber (Figure 1; e.g. end user computing system 105) in a network environment (Figure 1; e.g. network architecture 100), the first subscriber playing back a rendition of the selected streaming content on a display screen (Paragraphs [0029] [0064] figure 6; currently shown programming 600); 
and initiating display of a notification (e.g. alert message 601) on the display screen, the notification indicating availability of popular streaming content as specified by content ranking information (Paragraphs [0029] [0064] figure 6; alert message 601 informs viewer of a popular trending program), the content ranking information indicating a content ranking (Paragraphs [0021] [0036]; ranking available programs based on popularity trend data).

	Regarding claim 2, Skelton discloses the method as in claim 1; moreover, Skelton discloses that the identity of the popular streaming content as specified by the notification indicates an identity of the popular streaming content and is different than the selected streaming content played back on the display screen (Paragraph [0061] figure 6; alert message 601 comprises a click to watch element 602 which provides direct access for a user to change currently shown programming to a trending program).

	Regarding claim 4, Skelton discloses the method as in claim 2; moreover, Skelton discloses initiating display of the notification (e.g. alert message 601) on the display screen in response to detecting that the selected content currently played back on the display screen is less popular than the popular streaming content as indicated by the content ranking (Paragraph [0029] figure 6; alert message 601 may be presented in response to determining that a unifying event or significant news story is driving people to concurrently tune into a broadcast content, i.e. currently trending).

	Regarding claim 5, Skelton discloses the method as in claim 4; moreover, Skelton discloses producing an information guide to indicate the popular streaming content; and initiating display of the information guide on the display screen (Paragraphs [0021] [0024] [0079] figures 4 and 5; generate a program guide ranking the listing of broadcast content that are currently trending).

	Regarding claim 7, Skelton discloses the method as in claim 1; moreover, Skelton discloses that the content ranking is based at least in part on a number of subscribers in the network environment that currently retrieve the different streaming content for consumption (Paragraphs [0025] [0029]; trend data may comprise viewership statistics for users that are tuning into a program concurrently).

Regarding claim 8, Skelton discloses the method as in claim 1; moreover, Skelton discloses displaying the notification (e.g. alert message 601) over the rendition of the selected streaming content on the display screen (Paragraphs [0029] [0064] figure 6; alert message 601 is displayed over currently shown programming 600).

Regarding claim 9, Skelton discloses the method as in claim 1; moreover, Skelton discloses that the notification (e.g. alert message 601) indicates that the rendition of the selected streaming content on the display screen is not the most popular content (Paragraph [0029] figure 6; alert message 601 may be presented in response to determining that a unifying event or significant news story is driving people to concurrently tune into a broadcast content, i.e. currently trending. In other words, since an alert is being shown to tune to another trending program, it is inherent that alert message 601 indicates that the currently tuned channel is not the most popular content at that time).

Regarding claim 10, Skelton discloses the method as in claim 1; moreover, Skelton discloses that the notification (e.g. alert message 601) is selectable by a viewer to playback the popular streaming content on the display screen (Paragraph [0061] figure 6; alert message 601 comprises a click to watch element 602 which provides direct access for a user to change currently shown programming to a trending program).


Regarding claims 11, 12, 14, 15 and 17-20, Skelton discloses all the limitations of claims 11, 12, 14, 15 and 17-20; therefore, claims 11, 12, 14, 15 and 17-20 are rejected for the same reasons stated in claims 1, 2, 4, 5 and 7-10, respectively.

Regarding claim 21, Skelton discloses all the limitations of claim 21; therefore, claim 21 is rejected for the same reasons stated in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Bovenschulte et al. (Pub No US 2014/0013343). Hereinafter, referenced as Bovenschulte.

Regarding claim 3, Skelton discloses the method as in claim 1; moreover, Skelton discloses the identity of the popular streaming content as specified by the notification (Paragraphs [0029] [0064] figure 6; alert message 601 informs viewer of a popular trending program, e.g. TV show title).
However, it is noted that Skelton is silent to explicitly disclose that the identity of the popular streaming content as specified by the notification is the selected streaming content currently played back on the display screen.
Nevertheless, in a similar field of endeavor Bovenschulte discloses that the identity of the popular streaming content as specified by the notification is the selected streaming content currently played back on the display screen (Paragraphs [0107] [0108] [0110] figures 5 and 6; icon overlay 550 may display the popularity rating of the currently tuned program, e.g. Mad About You).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skelton by specifically providing the elements mentioned above, as taught by Bovenschulte, for the predictable result of allowing the user to know how popular a particular television program, thereby potentially influencing the user's decision whether to view the program (Bovenschulte – paragraph [0008]).

Regarding claim 6, Skelton discloses the method as in claim 5; moreover, Skelton discloses the information guide from which the popular streaming content is available (Paragraphs [0021] [0024] [0079] figures 4 and 5; generate a program guide ranking the listing of broadcast content that are currently trending).
However, it is noted that Skelton is silent to explicitly disclose that in response to receiving selection of a selectable viewing option from the information guide, tuning to a channel as specified in the information guide.
Nevertheless, in a similar field of endeavor Bovenschulte discloses that in response to receiving selection of a selectable viewing option from the information guide, tuning to a channel as specified in the information guide (Paragraphs [0010] [0038] [0089] figure 4; a user may select a program listing from a program guide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skelton by specifically providing the elements mentioned above, as taught by Bovenschulte, for the predictable result of allowing viewers to tune to any desired channel presented on the television listing.

Regarding claims 13 and 16, Skelton discloses all the limitations of claims 13 and 16; therefore, claims 13 and 16 are rejected for the same reasons stated in claims 3 and 6, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423